DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 include the acronyms NCSI, BMC and MAC without positively identifying what these acronyms stand for.  The examiner recognizes the acronyms BMC as baseboard management controller and MAC as Media Access Controller.  The examiner searched applicant’s specification for the definition of NCSI and found no definition of the acronym.  In performing an internet search for the meaning of the acronym NCSI the examiner found multiple possibilities.  In light of applicants specification the examiner is guessing that NCSI stands for Network Communications Services Interface which is a protocol used to handle serial port communications on a network.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al PN 8,271,712 in view of Yang et al PN 2006/0028993 and Goldenberg et al PN 2012/0311220.
In regards to claim 1:  Asada et al teaches a system for improving a switching efficiency of a double network card management system, comprising a Switch (13A), wherein the Switch (13A) is a two-to-one data strobe device and comprises three groups of data links A (the center poll of the switch ), B (the bottom poll of the switch), and C (the top poll of the switch); the group A of data is linked to an Ethernet port, the group B (bottom poll) of data is linked to an onboard network card (111A) end, and the group C (top poll) of data is linked to an external card slot (211A it’s a CPU slot that includes within the CPU a network controller) ; and the Switch further comprises a Select pin (the control signal line coming into 13A) connected to an in-position detection pin (signal 140c or alternatively the pins that connect V1 and 220) of the external network card slot via a logic conversion circuit (14A).  Asada et al does not teach the switch being an NCSI switch or the destination/ A port being connected to a BMC.  Yang et al teaches a system for improving a switching efficiency of a double network chips, comprising a Switch (212), wherein the Switch is a three-to-one data strobe device and comprises three groups of data links A (the output of the switch to the BMC 218), B (the input from LAN chip 1), and C (the input from LAN chip 2); the group A of data is linked to a controller with an functions, which is a BMC MAC module (218), the group B (link to 214) of data is linked to an onboard network chip end, and the group C (link to LAN chip 2) of data is linked to a replacement network chip; and the Switch further comprises a Select pin (mux control) connected to a status signal) of the replacement network chip via a logic conversion circuit (213).  Yang et al doesn’t .
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al PN 8,271,712, Yang et al PN 2006/0028993 and Goldenberg et al PN 2012/0311220 as applied to claim 1 above, and further in view of England et al PN 5,884102.
In regards to claim 2:  Asada et al teaches card detection via signals as well as inverting signals by pulling signal lines 140d low and pulling signal lines 140b and 140c high including a switch 141 but does not expressly teach a gate inverting the card detect signals.  England et al teaches pulling down two card detect signal lines and sending the results to a NOR gate for inversion before being sent to the controller.  Official notice is taken that NAND gates and MOS transistors are commonly used for inversion.  It would have been obvious to invert the card detect signal because both positive and negative logics are common.
In regards to claim 3:  Asada et al teaches a switch 13A that is controlled by a control signal but is silent on which value switches to the top poll and which switches to the bottom poll.  Yang et al teaches a MUX control input that for 3 inputs would have a two logical signals and is also silent on which control values switches the inputs.  Official notice is taken that 2 to 1 multiplexers have a control input that at value 1 switches to port 1 and at value 0 switches to port 0.  It would have been obvious to have the network card be attached to either the 1 or 0 input of the MUX because a mux works either way and both positive and negative logic are common.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zani et al PN 2017/0027073 teaches plural network modules connected through a PHY to a BMC.
Wu PN 2015/0227443 teaches plural network cards connected through switches to a control module.
Gao PN 2013/0163437 teaches detecting the presence of a network card connected to a BMC.
Goldenberg et al PN 2012/0311220 teaches a 2 to 1 NCSI switch.
Sakakibara PN 6,145,037 teaches a card insertion detection than includes detecting the card is inserted by pulling down a signal line then inverting the signal.
Yang et al PN 2006/0028993 teaches plural network chips attached through a switch that is a 3 to one data strobe device and comprising links A, B, C, D. that selectively couples B,C, or D to A using a select pin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul R. MYERS/            Primary Examiner, Art Unit 2185